UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1288


In re:   TERRELL ROGERS, a/k/a Tavon,

                       Petitioner.



                 On Petition for Writ of Mandamus.
             (1:09-cr-00467-WMN-1; 1:13-cv-00116-WMN)


Submitted:   July 29, 2014                 Decided: July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terrell Rogers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrell Rogers petitions for a writ of mandamus on two

grounds.        First, Rogers appears to allege undue delay by the

district court in ruling on his Fed. R. Civ. P. 60(b) motion and

second 28 U.S.C. § 2255 (2012) motion.                    He seeks an order from

this court directing the district to act.                   We conclude that the

present    record    does   not    reveal       undue     delay    in    the   district

court.

            Next, Rogers also requests that this court modify or

vacate    the    district   court’s     order        denying      his    first   § 2255

motion.    Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                  Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17     (4th   Cir.     2003).        Further,     mandamus        relief     is

available only when the petitioner has a clear right to the

relief sought, In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988), and may not be used as a substitute for

appeal.     In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).       The relief sought by Rogers is not available by way

of mandamus.

            Accordingly,        although       we   grant   leave       to   proceed    in

forma pauperis, we deny the mandamus petition.                     We dispense with

oral   argument     because      the   facts        and   legal     contentions        are



                                           2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                     3